DETAILED ACTION
Allowable Subject Matter
Claims 1-2,4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amendment to include the previously indicated allowable subject matter. Upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed driving tool configured to drive a fastener into a workpiece, the driving tool comprising: a tool body; a flywheel housed in the tool body; a driver disposed to face an outer periphery of the flywheel and configured to linearly move forward from an initial position along a moving axis by rotational energy transmitted from the flywheel, thereby striking and driving the fastener into the workpiece, the moving axis defining a front-rear direction of the driving tool; a pressing mechanism disposed on a side opposite to the flywheel across the driver in a facing direction in which the flywheel and the driver face each other; and a solenoid having an actuation part, the actuation part being configured to linearly move in a specified direction from an initial position when the solenoid is activated, wherein: the pressing mechanism includes: a holder turnably supported around a rotation axis relative to the tool body; and a roller rotatably supported by the holder, the holder is turnable between a first position in which the roller is apart from the driver and a second position in which the roller abuts on the driver and presses the driver toward the flywheel to thereby enable transmission of the rotational energy to the driver, the actuation part is configured to turn the holder from the first position to the second position while moving from the initial position, the roller is supported to be movable in the facing direction relative to the holder located in the second position, the driver includes a cam part, the cam part having a thickness in the facing direction, the thickness gradually increasing toward a rear end of the cam part, and the pressing mechanism further includes a second biasing member configured to bias the roller toward the driver by an elastic force, the elastic force being increased while the roller is moved in the facing direction along with forward movement of the cam part. The prior art specifically does not disclose a second biasing member configured to bias the roller toward the driver by an elastic force, the elastic force increased while the roller is moved in the facing direction along with the forward movement of the cam part of the driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/
Examiner, Art Unit 3731           

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731